UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COVENTRY CAPITAL US LLC,

                              Plaintiff,

       against
                                                         CIVIL ACTION NO.: 17 Civ. 7417 (VM) (SLC)

                                                                    SCHEDULING ORDER
EEA LIFE SETTLEMENTS INC., et al,

                              Defendants.



SARAH L. CAVE, United States Magistrate Judge:

       Plaintiff’s Letter-Motion for a Local Rule 37.2 Conference (ECF No. 145) is GRANTED. A

Telephone Conference is scheduled for Monday, November 25, 2019 at 11:00 am. The parties

must be prepared to discuss Plaintiff’s anticipated motion to compel.

       At the above date and time, Plaintiff’s counsel is directed to call Chambers at (212) 805-

0214 with all parties on the line. All counsel who intend to speak during the call must use a

landline or phone with equivalent quality. Upon receipt of this order each party is directed to

ensure that all other parties on the case are aware of the conference date and time.

       The Clerk of Court is respectfully directed to close ECF No. 145.
Dated:   New York, New York
         November 14, 2019

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
